EXHIBIT 10.2












GRAYBAR ELECTRIC COMPANY, INC.
SUPPLEMENTAL BENEFIT PLAN
Effective January 1, 1987
Amended Effective January 1, 2009
Restated Effective January 1, 2014
Amended and Restated as of January 1, 2016


















26182877_3.docx    1

--------------------------------------------------------------------------------

EXHIBIT 10.2




AMENDED AND RESTATED

GRAYBAR ELECTRIC COMPANY, INC.

SUPPLEMENTAL BENEFIT PLAN
1.
Purpose

Sections 401(a)(17), 402(g), and 415 of the Internal Revenue Code of 1986 (the
"Code") restrict benefit payments under the Graybar Electric Company, Inc.
Pension Plan (the "Pension Plan") and allocations to a Member's account under
The Profit Sharing and Savings Plan of Graybar Electric Company, Inc. (the
"Profit Sharing Plan"). Code §401(a) also proscribes the inclusion of certain
deferred compensation in the compensation taken into account under such Plans.
However, a company may pay benefits and/or make allocations without regard to
such restrictions through an unfunded supplemental benefit plan. The purpose of
this "Supplemental Benefit Plan" is to provide benefits to certain of those
Pension Plan and Profit Sharing Plan participants whose benefits may be limited
by any provision of Code §§401(a), 402(g), and 415, on a basis consistent with
the Pension Plan and Profit Sharing Plan without regard to any limitations
contained in such sections and to provide benefits to any such other individuals
as Graybar Electric Company, Inc. (“Company”) may designate as eligible
hereunder from time to time.
This Supplemental Benefit Plan is amended and restated effective January 1, 2016
to add a supplemental match benefit for certain employees hired by the Company
on or after July 1, 2015. The Plan Year shall mean the calendar year.
2.
Eligibility

Any participant in the Pension Plan or member of the Profit Sharing Plan whose
Retirement Income (as defined in the Pension Plan) or annual allocation under
the Profit Sharing Plan is limited, directly or indirectly, by any requirement
of Code §§401(a), 402(g) or 415), or whose Compensation, as defined in Section 4
hereof, is not used in calculating such Retirement Income or annual allocation,
or such other individuals as the Company may designate as eligible hereunder
from time to time, shall be eligible for benefits under this Supplemental
Benefit Plan.
Effective for Plan Years beginning on and after January 1, 2016, an eligible
Match Participant (as defined in Section 3(d) hereof) shall be eligible for a
supplemental match benefit under this Supplemental Benefit Plan.
An individual participating in this Supplemental Benefit Plan shall be referred
to as a Participant.
3.
Amount of Benefits



26182877_3.docx    2

--------------------------------------------------------------------------------

EXHIBIT 10.2




(a)
Supplemental Pension Benefit. The supplemental pension benefit payable to an
eligible Participant or the Participant’s spouse shall equal the excess, if any,
of (A) over (B), where:

(A)
is the Retirement Income which would have been paid to such Participant or the
Participant’s spouse under the Pension Plan if the provisions of Code
§§401(a)(17) and 415 did not apply and Compensation as defined in Section 4
hereof were used in determining such Retirement Income; and

(B)
is the Retirement Income which is payable to the Participant or the
Participant’s spouse under the Pension Plan.

For purposes of this Section 3(a), an eligible Participant is an employee who
was hired, or was last re-hired, by the Company before July 1, 2015 and is
otherwise described in Section 2 hereof.
(b)
Supplemental Profit Sharing Benefit. The supplemental profit sharing benefit
credited on behalf of an eligible Participant for a Plan Year shall equal the
excess, if any, of (C) over (D), where:

(C)
is the allocation which would have been made to such Participant's Account B
under the Profit Sharing Plan for any Plan Year if the limitations imposed by
Code §§401(a)(17) and 415 did not apply and Compensation as defined in Section 4
hereof were used in determining such allocation; and

(D)
is the allocation which is made to such Participant's Account B under the Profit
Sharing Plan for such Plan Year.

(c)
Deferred Compensation Benefit. The deferred compensation benefit credited on
behalf of an eligible Deferred Compensation Participant for a Plan Year shall
equal the portion of the Participant’s annual base salary and annual incentive
payment that such Participant has elected to defer with respect to such Plan
Year in accordance with this Supplemental Benefit Plan and the terms of the
deferred compensation agreement between the Participant and the Company. If the
Participant elects to defer a portion of the Participant’s annual base salary
with respect to a Plan Year, such Participant must defer at least two percent
but no more than fifty percent of the Participant’s annual base salary. If the
Participant elects to defer a portion of the Participant’s annual incentive
payment, such Participant must defer at least two percent but no more than one
hundred percent of the Participant’s annual incentive payment. Any deferral
election hereunder must be made before the beginning of the Plan Year in which
the compensation to be deferred is earned.



26182877_3.docx    3

--------------------------------------------------------------------------------

EXHIBIT 10.2




For purposes of this Section 3(c), a Participant eligible for a Deferred
Compensation Benefit (“Deferred Compensation Participant”) includes (i) an
employee who was a Participant in this Supplemental Benefit Plan prior to
January 1, 2016 and on whose behalf a benefit is being maintained under this
Plan, (ii) an employee who was hired, or was last re-hired, by the Company
before July 1, 2015 and who, as of any Plan Year, is in Salary Grade 20 or
higher (including the salary bands EX1 through EX5) and (iii) an employee who is
hired, or is last re-hired, by the Company on or after July 1, 2015 and who is,
for a Plan Year beginning on or after January 1, 2016 a Vice President or higher
level executive (including the salary bands EX1 through EX5), (or their
equivalent, as determined by the Company in its sole discretion) as of the first
day of such Plan Year.
Effective January 1, 2016, and notwithstanding any provision to the contrary,
any individual employed by a subsidiary or other affiliate of the Company shall
not be eligible to participate in the Deferred Compensation Benefit for the Plan
Year in which the individual is employed by such subsidiary or affiliate.
Nonetheless, in the event a Deferred Compensation Participant is employed by the
Company and timely elects to participate in the Deferred Compensation Benefit
for a Plan Year, his election to participate in the Deferred Compensation
Benefit shall not be revoked for such Plan Year, even if he terminates
employment with the Company and is rehired by a subsidiary or other affiliate of
the Company during such Plan Year.
(d)
Supplemental Match Benefit. The supplemental match benefit credited on behalf of
an eligible Match Participant for a Plan Year shall equal the excess, if any, of
(E) over (F), where:

(E)
is the Company Match which would have been made to such Participant’s Account D
under the Profit Sharing Plan for any Plan Year if the limitations imposed by
Code §§401(a)(17), 402(g) and 415 did not apply (but specifically recognizing
any limitations imposed by the ADP or ACP tests set forth in Code §§401(k) and
401(m), respectively) and Compensation as defined in Section 4 hereof were used
in determining such Company Match; and

(F)
is the Company Match which was made to such Participant’s Account D under the
Profit Sharing Plan for such Plan Year.

For purposes of this Section 3(d), a Participant eligible for a Supplemental
Match (a “Match Participant”) includes a Participant who (i) as of the first day
of such Plan Year is designated as a Vice President or higher level executive;
(ii) is hired or rehired on or after July 1, 2015; (iii) has maximized the
Participant’s Before-Tax Employee Savings and/or Roth Contributions


26182877_3.docx    4

--------------------------------------------------------------------------------

EXHIBIT 10.2




under Article 3 of the Profit Sharing Plan for the Plan Year under the terms of
the Profit Sharing Plan; (iv) has a Company Matching Contribution under the
Profit Sharing Plan limited directly or indirectly for the Plan Year by Code
§§401(a)(17), 402(g) or 415; and (v) elects to defer to this Plan at least 6% of
the total of the Participant’s annual base salary and his or her annual
incentive payment for the Plan Year under paragraph (c) above.
4.
Compensation

For purposes of making the calculations described in clauses (a), (b) and (d) of
Section 3 above, Compensation means the Participant's annual base salary paid by
the Company, excluding living allowances and Employer contributions to this or
any other benefit plan, but including (1) any overtime, (2) payments under any
annual incentive plans, (3) any compensation relating to such Plan Year which
has been deferred under a deferred compensation agreement between the Company
and the Participant, and (4) contributions made by salary reduction under a plan
described in Code §125.
5.
Funding

Benefits under the Supplemental Benefit Plan shall be payable from the general
assets of the Company, and no funds are required to be set aside for the purpose
of making payments under the Supplemental Benefit Plan. The Company has the
discretion to set aside funds for such purpose, as it may decide in its sole
discretion.
6.
Payment of Benefits

(a)
Supplemental Pension Benefit. A Participant who is age 55 or older (and has
reached the earlier of his or her Early Retirement Date or Normal Retirement
Date, each as defined in the Pension Plan) at the time of termination from
employment and is entitled to a supplemental pension benefit shall be paid the
Actuarial Present Value (as defined in the Pension Plan and determined below) of
such benefit in ten annual installments, beginning as soon as administratively
possible on or after the January 1 following the Participant’s termination of
employment, but in no event later than March 15 of such year. For this purpose,
the Actuarial Present Value of the Participant's benefit shall be determined as
of the date of the Participant's termination of employment using the generally
applicable actuarial factors set forth in the Pension Plan before any
application of Code §§415 or 417(e). Interest on any unpaid installments shall
be credited at the rate used to calculate the Actuarial Present Value through
December 31 of the year prior to the applicable January 1. Notwithstanding the
foregoing, a supplemental pension benefit shall be payable in the event the
Participant terminates employment before age 55 or dies or in the event of a
Change in Control Event, as defined in Section 409A of the Code (“Change in
Control”) with respect to the Company, to the extent provided below.



26182877_3.docx    5

--------------------------------------------------------------------------------

EXHIBIT 10.2




(1)
In the event that the Participant’s employment terminates before the Participant
attains age 55, but after the earlier of his or her Early Retirement Date or
Normal Retirement Date, each as defined in the Pension Plan, the Actuarial
Present Value of the Participant’s supplemental pension benefit, plus interest
through December 31 of the year in which the termination of employment occurs,
shall be payable in an immediate lump sum as soon as administratively possible
on or after the January 1 following the Participant’s termination of employment,
but in no event later than March 15 of such year.

(2)
In the event that the Participant’s employment terminates prior to the earlier
of his or her Early Retirement Date or Normal Retirement Date, each as defined
in the Pension Plan, the Actuarial Present Value of the Participant’s
supplemental pension benefit and of the Retirement Income otherwise payable to
the Participant shall be determined using the applicable interest rate and
applicable mortality table prescribed by the Secretary of the Treasury pursuant
to Code §417(e). For this purpose, the interest rate used for distributions made
pursuant to this paragraph shall be the applicable interest rate for the month
of November in the prior Plan Year. The Actuarial Present Value of the
Participant’s supplemental pension benefit, plus interest at the first segment
rate through December 31 of the year in which the termination of employment
occurs, shall be payable in an immediate lump sum as soon as administratively
possible on or after the January 1 following the Participant’s termination of
employment, but in no event later than March 15 of such year.

(3)
(A)    Subject to Subsection (6), in the event of the death of a Participant
before attaining age 55 and before supplemental pension benefit payments have
commenced, as applicable, hereunder, the Actuarial Present Value of the
supplemental pension benefit payable to the Participant, plus interest through
December 31 of the year in which the death occurs, shall be payable to the
Participant’s spouse in an immediate lump sum as soon as administratively
possible on or after the January 1 following the Participant’s death, but in no
event later than March 15 of such year. If the Participant is not married on the
date of death, no supplemental pension benefit shall be payable hereunder on
behalf of the Participant. In the event the Participant is married on the date
of death, but his or her surviving spouse dies before the supplemental pension
benefit is paid, such benefit shall be paid to the surviving spouse’s named
beneficiary, or to the spouse’s estate if there is no beneficiary on file.



26182877_3.docx    6

--------------------------------------------------------------------------------

EXHIBIT 10.2




(A)
Subject to subsection (6), in the event of the death of a Participant on or
after attaining age 55 and before supplemental pension benefit payments have
commenced, as applicable, hereunder, any supplemental pension benefit, plus
interest through December 31 of the year prior to the applicable January 1,
shall be paid to the Participant’s spouse in ten annual installments, beginning
as soon as administratively possible on or after the January 1 following the
Participant’s death, but in no event later than March 15 of such year. Any
installments remaining upon the death of the spouse shall continue to be made
annually to the spouse’s named beneficiary or to the spouse’s estate if there is
no beneficiary on file. Payments shall be made as soon as administratively
possible beginning on or after the January 1 following the death of the spouse,
but in no event later than March 15 of such year. Interest on any unpaid
installments shall be determined as set forth in Section 6(a). If the
Participant is not married on the date of death, no supplemental pension benefit
shall be payable hereunder on behalf of the Participant.

(4)
In the event of a Change in Control with respect to the Company, the Actuarial
Present Value of any unpaid supplemental pension benefit, plus interest to the
date of payment, shall be payable in an immediate lump sum as soon as
administratively possible on or after the date of the Change in Control, but in
no event later than March 15 following the Plan Year in which the Change in
Control occurs.

(5)
Notwithstanding anything herein to the contrary, the Participant may request,
and, in its sole and absolute discretion, the Company may agree to allow the
Participant to change the method or time for distribution of any supplemental
pension benefit payable hereunder, in accordance with such form and procedures
as the Company may establish from time to time; provided that such agreement is
reached and recorded at least 12 months prior to the date the benefit payment
hereunder would otherwise commence, as applicable, and such agreement shall not
take effect until at least 12 months following the date on which such agreement
was reached and recorded, and any such agreement defers the payment for a period
of at least five years from the date it would otherwise be made.

(6)
Notwithstanding anything herein to the contrary, payment of the supplemental
pension benefit shall commence, as applicable, at the time and in the manner
provided with respect to the first to occur of a termination of employment,
death or Change in Control, to the extent provided herein, and any such
subsequent event (other than a Change



26182877_3.docx    7

--------------------------------------------------------------------------------

EXHIBIT 10.2




in Control, as provided below) shall not change the time and form of payment.
Upon a Change in Control subsequent to a termination of employment or death of
the Participant, payment of any unpaid supplemental pension benefit shall be
payable in accordance with subsection (4) above. In the event of the death of a
Participant after a termination of employment or Change in Control, distribution
of any unpaid supplemental pension benefits shall commence or continue, as
applicable, to the Participant’s spouse at such time and in such form as
provided on account of such termination of employment or Change in Control,
without regard to such death. Any installments remaining upon the death of the
spouse shall continue to be made annually to the spouse’s named beneficiary, or
to the spouse’s estate if there is no beneficiary designation on file. If the
Participant is not married on the date of death and supplemental pension benefit
payments have commenced, any unpaid supplemental pension benefit shall be
payable hereunder to the Participant’s named beneficiary, or to the
Participant’s estate if there is no beneficiary designation on file.
(b)
Supplemental Profit Sharing Benefit, Deferred Compensation Benefit and
Supplemental Match Benefit. If the Participant has executed a deferred
compensation agreement with the Company for the Plan Year prior to January 1
thereof, any Compensation the Participant has elected to defer in accordance
with the terms hereof and the supplemental profit sharing benefit and
supplemental match benefit, if any, to which the Participant is entitled
hereunder for such Plan Year shall automatically be credited to the deferred
compensation account established for the Participant on the Company's books
pursuant to such agreement and this Supplemental Benefit Plan, shall be credited
with interest at the rate determined under the Participant’s deferred
compensation agreement and shall be payable, at or after the termination of the
Participant's employment, as provided herein, in accordance with the terms of
such deferred compensation agreement. With respect to the supplemental match
benefit, such amount shall be paid in accordance with the terms of such deferred
compensation agreement if and only if the Participant is fully vested in the
value of the Participant’s interest in Account D under the Profit Sharing Plan.
Any such election to defer shall remain in effect only for the given Plan Year.
Any supplemental match benefits which are not fully vested at the time of
termination shall be forfeited and never restored.

(1)
No Deferred Compensation Election. If no deferred compensation agreement is in
force with respect to the Participant for the Plan Year, any supplemental profit
sharing benefit payable for such Plan Year shall be paid to the Participant on
April 1 following the Plan Year with respect to which such supplemental profit
sharing benefit applies.



26182877_3.docx    8

--------------------------------------------------------------------------------

EXHIBIT 10.2




(2)
Employment Termination on or after Age 55. In the event that the Participant’s
employment terminates on or after the Participant attains age 55, any
supplemental profit sharing benefit, deferred compensation benefit and
supplemental match benefit credited on behalf of such Participant, plus interest
through December 31 of the Plan Year which immediately precedes the last
applicable January 1 installment, as set forth below, shall be payable to the
Participant beginning as soon as administratively possible on or after the
January 1 following the Participant’s termination of employment, but in no event
shall such benefits commence later than March 15 of such Plan Year.

(A)
With respect to a Participant who was hired, or was last re- hired, by the
Company before July 1, 2015, such benefits shall be payable in ten equal annual
installments.

(B)
With respect to a Participant who is hired, or is last re-hired, by the Company
on or after July 1, 2015, such benefits shall be payable in five equal annual
installments.

(3)
Employment Termination Before Age 55. In the event that the Participant’s
employment terminates before the Participant’s attainment of age 55, any
supplemental profit sharing benefit, deferred compensation benefit and
supplemental match benefit credited on behalf of such Participant, plus interest
through December 31 of the Plan Year in which the Participant terminates
employment, shall be payable in an immediate lump sum as soon as
administratively possible on or after the January 1 following the Participant’s
termination of employment, but in no event later than March 15 of such Plan
Year.

(4)
Death Before Age 55. Subject to subsection (10), in the event of the death of a
Participant before attaining age 55 and before any supplemental profit sharing
benefits, deferred compensation benefits or supplemental match benefits have
commenced, any supplemental profit sharing benefit, deferred compensation
benefit and supplemental match benefit credited on behalf of such Participant,
plus interest through December 31 of the Plan Year in which the Participant
dies, shall be payable to the Participant’s beneficiary in an immediate lump sum
as soon as administratively possible on or after the January 1 following the
date of the Participant’s death, but in no event later than March 15 of such
Plan Year.

(5)
Death On Or After Age 55. Subject to subsection (10), in the event of the death
of a Participant, on or after attaining age 55 and before any supplemental
profit sharing benefits, deferred compensation benefits



26182877_3.docx    9

--------------------------------------------------------------------------------

EXHIBIT 10.2




or supplemental match benefits have commenced, any supplemental profit sharing
benefit, deferred compensation benefit and supplemental match benefit credited
on behalf of such Participant, plus interest through December 31 of the Plan
Year which immediately precedes the last applicable January 1 installment, as
set forth below, shall begin to be paid to the Participant’s beneficiary as soon
as administratively possible on or after the January 1 following the
Participant’s death, but in no event later than March 15 of such Plan Year.
(A)
With respect to a Participant who was hired, or was last re- hired, by the
Company before July 1, 2015, such benefits shall be payable to the beneficiary
in ten equal annual installments.

(B)
With respect to a Participant who is hired, or last re-hired, by the Company on
or after July 1, 2015, such benefits shall be payable to the beneficiary in five
equal annual installments.

(6)
Change in Control. In the event of a Change in Control of the Company, any
unpaid supplemental profit sharing benefit, deferred compensation benefit and
supplemental match benefit, plus interest to the date of payment, shall be
payable in an immediate lump sum as soon as administratively possible on or
after the date of the Change in Control, but in no event later than March 15
following the Plan Year in which the Change in Control occurs.

(7)
Disability.

(A)
Subject to subsection (10), in the event that a Participant is Disabled, as
determined in accordance with Section 409A of the Code, prior to age 55 and
before any supplemental profit sharing benefits, deferred compensation benefits
or supplemental match benefits have commenced, any supplemental profit sharing
benefit, deferred compensation benefit and supplemental match benefit, plus
interest through the end of the calendar month in which the Disability occurred,
shall be payable in an immediate lump sum as soon as possible on or after the
first day of the calendar month following the date of such Disability, but in no
event later than March 15 following the Plan Year in which the Disability
occurs.

(B)
In the event that a Participant is so Disabled on or after age 55 and before any
such benefits have commenced, any supplemental profit sharing benefit, deferred
compensation benefit and supplemental match benefit credited on behalf of such
Participant, plus interest through December 31 of the Plan



26182877_3.docx    10

--------------------------------------------------------------------------------

EXHIBIT 10.2




Year which immediately precedes the last applicable January 1 installment, as
set forth below, shall be payable to the Participant beginning as soon as
administratively possible on or after the January 1 following the Participant’s
Disability, but in no event shall such benefits commence later than March 15 of
such year. With respect to an eligible Participant who was hired, or last
re-hired, by the Company before July 1, 2015, such benefits shall be payable in
ten equal annual installments. With respect to an eligible Participant who is
hired, or is last re-hired, by the Company on or after July 1, 2015, such
benefits shall be payable in five equal annual installments.
(8)
Unforeseeable Emergency. A Participant may apply in writing to the Company for,
and the Company may permit, the acceleration of a distribution of all or part of
a Participant’s unpaid supplemental profit sharing benefit, deferred
compensation benefit and/or supplemental match benefit (to which such
Participant is vested) if the Company, in its sole discretion, determines that
the Participant has incurred an Unforeseeable Emergency. For purposes of this
Supplemental Benefit Plan, an Unforeseeable Emergency shall be deemed to exist
when the Company, in its sole and absolute discretion, determines that a
Participant requires a distribution to meet an Unforeseeable Emergency, as
determined in accordance with Section 409A of the Code. A distribution based
upon Unforeseeable Emergency shall be limited to the amount reasonably necessary
to meet the immediate financial need created by such Unforeseeable Emergency,
plus the federal and state taxes due on such amount, as determined by the
Company. The Company may require a Participant who requests such a distribution
to submit such evidence as the Company, in its sole discretion, deems necessary
or appropriate to substantiate the circumstances upon which the request is
based. Any distribution due to an Unforeseeable Emergency hereunder shall be
made as soon as administratively possible on or after the first day of the
calendar month following the date on which the Company has determined, in its
sole and absolute discretion, that an Unforeseeable Emergency exists.

(9)
Change in Distribution Method or Timing. Notwithstanding anything herein to the
contrary, the Participant may request, and, in its sole and absolute discretion,
the Company may agree to allow the Participant to change the method or time for
distribution of any supplemental profit sharing benefits, deferred compensation
benefits or supplemental match benefits payable hereunder, in accordance with
such form and procedures as the Company may establish from time to time;
provided that such agreement is reached and recorded at least 12 months prior



26182877_3.docx    11

--------------------------------------------------------------------------------

EXHIBIT 10.2




to the date the benefit payments hereunder would commence, as applicable, such
agreement shall not take effect until at least 12 months following the date on
which such agreement was reached and recorded, and any such agreement defers the
payment for a period of at least five years from the date it would otherwise be
made.
(10)
Impact of Subsequent Distributable Events. Notwithstanding anything herein to
the contrary, payment of the supplemental profit sharing benefit, deferred
compensation benefit and supplemental match benefit shall commence, as
applicable, at the time and in the manner provided herein with respect to the
first to occur of a termination of employment, death, Disability or Change in
Control, to the extent provided herein, and any such subsequent event (other
than a Change in Control, as provided below) shall not change the time and form
of payment. Upon a Change in Control subsequent to a termination of employment,
death or Disability of the Participant, payment of any unpaid benefit shall be
payable in accordance with subsection (6) above. In the event of the death of a
Participant after a termination of employment, Disability or Change in Control,
distribution of any unpaid supplement profit sharing benefits, deferred
compensation benefits and supplemental match benefits shall commence or
continue, as applicable, to the Participant’s beneficiary at such time and in
such form as provided on account of such termination of employment, Disability
or Change in Control, without regard to such death.

(11)
Interest Crediting on Installments. For purposes of Section 6(b) interest paid
on any unpaid installments shall be credited at the rate determined under the
Participant’s deferred compensation agreement.

(c)
To avoid administrative difficulties: (i) If and only if Section 6 otherwise
provides for the payment of a benefit following the death of the Participant or
beneficiary, a Participant may name a beneficiary to receive his or her interest
in the Plan in the event of the Participant’s death and the beneficiary of a
Participant may also name a beneficiary to receive benefits in the event of the
beneficiary’s death; (ii) Notwithstanding the preceding, in the event a
Participant or beneficiary fails to name a beneficiary to whom benefits can be
paid, the benefit shall be paid to the estate of the Participant or the
beneficiary as the case may be. In the event a Participant or a beneficiary dies
with no beneficiary on file and no estate has been opened, the Company has the
discretion, upon presentation of satisfactory documentation, to pay benefits to
specific individuals in lieu of requiring that an estate be opened for the
purpose of receiving said benefits; and (iii) If any beneficiary, including a
spouse of a Participant, shall die simultaneously with the person whose death
gives rise to the beneficiary’s right to receive benefits under the Plan,



26182877_3.docx    12

--------------------------------------------------------------------------------

EXHIBIT 10.2




or under such circumstances as to render it impossible or difficult to determine
who died first, the beneficiary, including the spouse of a Participant, shall be
deemed to have not survived such beneficiary; and the provisions of this Plan
shall be construed and the distribution of benefits herein shall be governed
accordingly.
(d)
For purposes of this Section 6, in order to constitute a termination of
employment, a Participant must terminate employment with the Company, as well as
any affiliate or subsidiary of the Company. If a Participant terminates
employment with the Company, but becomes employed with a subsidiary or affiliate
of the Company, he shall not be treated as having terminated employment for
purposes of this Section 6. In order to qualify as a termination of employment
under the Plan, the termination must also satisfy the definition of a separation
from service under Code §409A and Treasury Regulations promulgated under Code
§409A.

7.
Right to Continued Employment

Nothing contained herein shall be construed as conferring upon the Participant
the right to continue in the employ of the Company.
8.
Assignability of Benefits

The right of the Participant or any other person to receive benefits hereunder
is not assignable or transferable except by the terms of a valid beneficiary
designation, pursuant to Section 15 hereunder, will or the laws of descent and
distribution and may not, during the life of the Participant, be pledged or
encumbered.
9.
Unsecured Right to Benefits

Nothing contained in this Agreement and no action taken or not taken pursuant to
the provisions hereof shall create or be construed to create a trust of any
kind, or a fiduciary relationship between the Company and the Participant, the
Participant’s beneficiary or any other person. To the extent that any person
acquires a right to receive payments under this Supplemental Benefit Plan, such
right shall be no greater than that of an unsecured general creditor of the
Company.
10.
Taxes

If the Participant or beneficiary becomes entitled to receive benefits or other
taxable income pursuant to this Supplemental Benefit Plan, the Company shall
have the right to withhold from the amount the Company would otherwise be
required to pay to the Participant or beneficiary pursuant to this Supplemental
Benefit Plan, the amount of any taxes which the Company is or will be required
to withhold under the applicable federal, state and local income and employment
tax laws. Furthermore, the Company may elect to deduct such taxes from any other
amounts payable at


26182877_3.docx    13

--------------------------------------------------------------------------------

EXHIBIT 10.2




any time in cash or otherwise to the Participant or beneficiary on or after the
date any benefit hereunder must be taken into account for purposes of such
taxes. The Company shall bear no responsibility whatsoever for the Participant’s
or beneficiary’s taxes, including interest and penalties, or tax effects
resulting from this Supplemental Benefit Plan or for the payment of benefits to
a beneficiary consistent with Subsection 6(c), following the death of a
Participant or a beneficiary.
11.
Claims Procedure

(a)
Claim - The Participant or other person who believes that he or she is being
denied a benefit to which he or she is entitled (hereinafter referred to as
“Claimant”) may file a written request for such benefit with the Company setting
forth his or her claim. The Company shall advise the Claimant that a reply will
be forthcoming within thirty (30) days and deliver a reply within thirty (30)
days. However, the Company may extend the reply period for an additional fifteen
(15) days for reasonable cause. If the claim is denied in whole or in part, the
Company will adopt a written opinion using language calculated to be understood
by the Claimant setting forth:

(i)
the specific reason or reasons for denial;

(ii)
the specific references to pertinent Plan provisions on which the denial is
based;

(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation why such material or such
information is necessary;

(iv)
appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review; and

(v)
the time limits for review under Subsection 11(b), below.

(b)
Review – Within sixty (60) days after the receipt by the Claimant of the written
opinion described above, the Claimant may request in writing that the previous
determination be reviewed by the Employees’ Benefit Committee (hereinafter
referred to as the “Committee”). If the Claimant does not request a review of
the Company’s determination within such 60- day period, he or she shall be
barred and estopped from challenging the Company’s decision. The Claimant or his
or her duly authorized representative may, but need not, review the pertinent
documents and submit issues and comments in writing for consideration by the
Committee. Within thirty (30) days after the Committee’s receipt of a request
for review, it will render a written opinion setting forth the specific reasons
for the decision, the specific references to



26182877_3.docx    14

--------------------------------------------------------------------------------

EXHIBIT 10.2




the pertinent Plan provisions on which the decision is based, a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all relevant documents, records and other information,
and a statement of the Claimant’s right to bring a civil action under Section
502(a) of ERISA following the adverse benefit determination on such review. If
special circumstances require that the thirty (30) day time period be extended,
the Committee will so notify the Claimant and will render the decision as soon
as possible but not later than sixty (60) days after receipt of the request for
review. The Committee has discretionary authority to determine a Claimant’s
eligibility for benefits and to interpret the terms of the Plan.
12.
Administration

(a)
The Supplemental Benefit Plan shall be administered by the Company in a manner
generally consistent with the substance of Article VIII of the Pension Plan. The
Company may designate such person(s) as it deems appropriate to assume all or
any portion of such administration.

(b)
This Supplemental Benefit Plan is intended to comply with Code Section 409A and
related U.S. Treasury Regulations or pronouncements and any ambiguous provision
will be construed in a manner that is compliant with or exempt from the
application of Code Section 409A.

13.
Amendment and Termination

The Supplemental Benefit Plan may be amended or terminated by the Board of
Directors of Graybar Electric Company, Inc. at any time and for any reason and
shall terminate when both the Pension Plan and the Profit Sharing Plan
terminate. Notwithstanding the foregoing, no amendment shall be effective to the
extent it would cause an amount to become taxable or be subject to additional
taxes on account of such amendment under Code Section 409A or the regulations or
other guidance issued thereunder. Upon termination of the Supplemental Benefit
Plan, a Participant’s benefits hereunder shall be paid out in accordance with
the terms of the Supplemental Benefit Plan; provided, however, that in the event
the Supplemental Benefit Plan is terminated, a Participant’s benefit hereunder
shall be payable only to the extent permissible under Code Section 409A and the
regulations and other guidance issued thereunder.
14.
Other Distributions

Notwithstanding anything herein to the contrary, any distributions that
commenced prior to January 1, 2016 shall be made or continue in the same time
and manner as provided under the terms of the applicable governing documents
prior to January 1, 2016, provided that such time and manner of distribution
would not be subject to the adverse tax consequences under Section 409A of the
Code.


26182877_3.docx    15

--------------------------------------------------------------------------------

EXHIBIT 10.2




15.
Beneficiary

Except as otherwise provided by Section 6(a) with respect to the payment of
Supplemental Pension Benefits, the Participant's beneficiary for purposes of
this Plan shall be the person or entity designated by the Participant in writing
on a form prescribed by and filed with the Company. If the Participant has not
designated a beneficiary in writing on a form filed with the Company or if no
beneficiary survives the Participant, the beneficiary shall be deemed to be the
Participant's estate.
IN WITNESS WHEREOF, the Company has caused this Plan to be executed in its name
and behalf this _____ day of December 2017, by its officer thereunto duly
authorized.


GRAYBAR ELECTRIC COMPANY, INC.








By:        
Senior Vice President-Human Resources








By:        
Senior Vice President -Secretary & General Counsel


26182877_3.docx    16